{¶ 60} I do not agree that the evidence was sufficient as a matter of law to prove a violation of Urbana City Code Section 509.03(a)(4). That provision, which is identical to paragraph (A)(4) of R.C. 2917.11, the disorderly conduct section, states:
 {¶ 61} "No person shall recklessly cause inconvenience, annoyance or alarm to another by * * * (h)indering or preventing the movement of persons on a public street, road, highway, right-of-way, or to, from, within or upon public or private property, so as to interfere with the rights of others, and by any act that serves no lawful and reasonable purpose of the offender."
 {¶ 62} R.C. 2917.11(A)(4) has been the basis for prosecution when picketers or protestors block the flow of traffic on the public streets and highways. See State *Page 263 v. Sullivan (Sept. 30, 1982), Portage App. No. 1159,1982 WL 5669; State v. Gregorino (Sept. 3, 2004), Portage App. No. 2003-P-0071, 2004 WL 1960092. That kind of outcome is the specified result of the conduct that R.C. 2717.11(A)(4) prohibits.
 {¶ 63} Judge Wolff finds sufficient evidence that Locke violated Urbana Codified Code Section 509.03(a)(4) because a witness testified that when Locke confronted Becky Powell as she sat in her seat, she could not have stood up without going over him. However, though Mrs. Powell subsequently stood up after Locke backed off, the evidence does not demonstrate that Locke prevented any effort she had made to do that. Whether she might have wanted to is too speculative to satisfy the reasonable-doubt standard that a criminal conviction requires.
 {¶ 64} R.C. 2901.04(A) provides that "sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused." The rule likewise applies to municipal ordinances. We are required to determine whether the evidence was legally sufficient to support a conviction and, in doing so, must construe the evidence most strongly in favor of the state. Even so, application of Urbana Codified Code Section509.03(a)(4) to find a violation on these facts is so inapt that it reverses the respective rights and burdens that R.C.2901.04(A) imposes.
 {¶ 65} Nevertheless, I agree that the evidence was sufficient as a matter of law to convict Locke of a violation of Urbana City Code Section 509.03(a)(3), which prohibits recklessly causing inconvenience, annoyance, or alarm to another by "[i]nsulting, taunting or challenging another, under circumstances in which such conduct is likely to provoke a violent response." In making that determination, an objective standard must be applied. State v. Wilson (1995),102 Ohio App. 3d 1, 656 N.E.2d 954.
 {¶ 66} When Mrs. Powell objected to Locke's conduct, he stepped close to her, gestured with his arms, and asked, "What are you going to do about it?" At that point Mrs. Powell's husband intervened, telling Locke, "She's not going to have to do anything about it. I will." An off-duty police officer then stepped between Mrs. Powell and Locke, averting any action by Mr. Powell, who testified that he believed he was going to have to defend his wife's safety.
 {¶ 67} Mr. Powell's belief was subjective, but on an objective standard, I would find that Locke's conduct was likely to provoke a violent response of that kind. Such a response is not limited to the person taunted or challenged. The response could just as likely come from that person's husband when his wife is the object of a defendant's misconduct. *Page 264 
 {¶ 68} Construing this evidence most strongly in the state's favor, as Crim.R. 29 requires, reasonable minds could find beyond a reasonable doubt that Locke acted recklessly in taunting or challenging Mrs. Powell in a way that was likely to produce a violent response. Therefore, the evidence was sufficient to prove a violation of Urbana City Code Section509.03(a)(3), and the trial court did not err in so holding.